Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mercep et al (Patent. No.: U.S. 10,884,409 B2) in view of Liu et al (U.S. Patent No: 10,872,531 B2). 
           Regarding claim 1, Mercep discloses a method of tracking an object comprising (column 9, lines 60-61, the object detection system 320 can include a tracking unit 323 to track the detection events 325 in the environmental model 315 over time);
           detecting an object at one or more poses over time (see column 9, lines 1-7, the classification and/or include more specific information corresponding to a particular pose, orientation, state, or the like, of the object type. The object detection system 320 can annotate the environmental model 315 with classifications 327 or the object detection system 320 can output the classifications 327 to the memory system 330, which populates the environmental model 315 with the classifications 327);

           Also column 18, lines 48-59, the center of gravity characteristic can identify a center of the possible object or center of a bounding box corresponding to the sensor measurement data based on a density of the data points associated with the detection event. The existence characteristic can identify whether the possible object identified by the detection event is an actual object proximate to the vehicle. The size characteristic can identify or estimate a real size of the possible object associated with the detection event. The novelty characteristic can identify whether the detection event corresponds to a newly detected pattern or corresponding to a previous detection event);
           determining the largest bounding box; for each pose, expanding the first bounding box to an expanded bounding box, the expanded bounding box matching the largest bounding box (see column 12, lines 21-32, the management system 410 also can extract geometric primitives, such as U-shapes, L-shapes, curves, or the like, from the sensor measurement data 401, and include them in the matchable representation of the sensor measurement data 401. In some embodiments, the management system can determine a boundary outline for the sensor measurement data 401 and creating surface area data within the boundary outline based, at least in part, on the sensor measurement data 401. For example, the management system 410 can close or fill-in the surface 
           Also column 18, lines 48, through column 19, line 4, the center of gravity characteristic can identify a center of the possible object or center of a bounding box corresponding to the sensor measurement data based on a density of the data points associated with the detection event. The existence characteristic can identify whether the possible object identified by the detection event is an actual object proximate to the vehicle. The size characteristic can identify or estimate a real size of the possible object associated with the detection event. The novelty characteristic can identify whether the detection event corresponds to a newly detected pattern or corresponding to a previous detection event. In a block 603, the computing system can convert the sensor measurement data corresponding to the detection event into a matchable representation. In some embodiments, the computing system can generate the matchable representation of the sensor measurement data by determining a boundary outline for the sensor measurement data and creating surface area data within the boundary outline based, at least in part, on the sensor measurement data. For example, the computing system can close or fill-in the surface area of the boundary outline by expanding existing data points in the sensor measurement data, connecting existing data points in the sensor measurement data, or the like);
           for each pose, determining the center of the expanded bounding box (column 8, lines 20-44, associated with the detection events 325 can include unity, velocity, orientation, measurement-based virtual center of gravity, existence, size, novelty, or the like, of the sensor measurement data corresponding to the detection event 325. The unity characteristic can identify whether the sensor measurement data corresponds to a single possible object or multiple possible objects. For example, the unity characteristic can identify when one possible object in the sensor 
           tracking the object according to the center of the expanded bounding box (see column 9, lines 60-65, the object detection system 320 can include a tracking unit 323 to track the detection events 325 in the environmental model 315 over time, for example, by analyzing the annotations in the environmental model 315, and determine whether the detection events 325 corresponds to objects in the environmental coordinate system).
           However regarding claim 1, Mercep discloses (see column 12, lines 21-32, the management system 410 also can extract geometric primitives, such as U-shapes, L-shapes, curves, or the like, from the sensor measurement data 401, and include them in the matchable representation of the sensor measurement data 401. In some embodiments, the management system can determine a boundary outline for the sensor measurement data 401 and creating surface area data within the boundary outline based, at least in part, on the sensor measurement data 401. For example, the management system 410 can close or fill-in the surface area of the 
           But does not explicitly state “the largest bounding box”.
           On the other hand Liu, in the same field of image processing for vehicle collision avoidance system teaches, (column 4, line 63 through column 5, line 6, as shown in FIG. 2B, the bounding box 240 indicates a portion of the image frame 210 including a detected vehicle in the same lane. In addition, the bounding box 250 indicates another portion of the image frame 210 including another detected vehicle in an adjacent lane. Bounding boxes may vary in size or dimension based on the corresponding vehicle or another type of detected object or the location of the object relative to the vehicle 140. For instance, a bounding box increases or decreases in size as the "bounded" detected object moves closer toward or further away from the vehicle 140, respectively.
           Also column 8, line 50 through column 9, line 6, and FIGS. 6B-C show diagrams illustrating bounding boxes for tracking objects according to various embodiments. To track a detected object, the tracker 330 may predict motion of the detected object. For example, as shown in FIG. 6B, given an old position 610 of the detected object, the tracker 330 uses optical flow (or another suitable algorithm) to determine a candidate position for a new position 620. The tracker 330 performs a local search around an initial predicted position using a bounding box (e.g., a rectangular search window) having fixed dimensions to find the new position 620. As shown in FIG. 6C, the tracker 330 may also perform a search around candidate positions by scaling the bounding box 630 to one or more different dimensions (e.g., expanding, shrinking, or skewing). The tracker 330 may scale the bounding box 630 based on a vanishing point 640 or projected lines intersecting the vanishing point 640 in the 2D image frame. The tracker 330 may 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Mercep invention according to the teaching of Liu because to combine, locating the center of an object or center of  an expanding bounding box, that is taught by Mercep with the further procedure, bounding boxes may vary in size or dimension based on the corresponding vehicle or another type of detected object or the location of the object relative to the vehicle and expanding the bounding box to large, taught by Liu, would provide an improved method of detecting and tracking the object, which can be easily be implemented to object tracking.
           Regarding claim 2, Mercep discloses the method of claim 1 wherein the one or more poses includes object state data (see claim 1, also column 8, lines 20-44, associated with the detection events 325 can include unity, velocity, orientation, measurement-based virtual center of gravity, existence, size, novelty, or the like, of the sensor measurement data corresponding to the detection event 325. The unity characteristic can identify whether the sensor measurement data corresponds to a single possible object or multiple possible objects. For example, the unity characteristic can identify when one possible object in the sensor measurement data occludes or blocks visibility to at least another possible object. The velocity characteristic can identify at least one velocity associated with the sensor measurement data. The orientation characteristic can identify a directionality of the sensor measurement data and/or an angle associated with the 
           Also column 11, lines 25-32, the graph system 420 can define one or more object models describing different types of objects capable of being located proximate to the vehicle, such as another vehicle, a pedestrian, a cyclist, an animal, a static object, or the like. The object models can include matchable data for different object types, and include poses, orientations, transitional states, potential deformations for the poses or orientations, textural features, or the like, to be compared against the sensor measurement data).
           Regarding claim 3, Mercep discloses the method of claim 2 wherein the object state data includes at least one of a velocity, an acceleration, a direction, a point cloud, a centroid, and a first bounding box center (column 10, lines 9-16, based on a location of the detection events 325 in the environmental model 315, a prior movement of the detection events 325, a classification of the detection events 325, or the like. In some embodiments, the tracking unit 323 implementing the kinetic model can utilize kinetic equations for velocity, acceleration, momentum, or the like, to assume or predict the future states of the detection events 325 based, at least in part, on its prior states. Also column 15, lines 9-18, FIG. 5B illustrates an example flow for comparing sensor measurement data 530 to matchable data 550 in a node of classification graph according 
           Regarding claim 4, Mercep discloses the method of claim 1 wherein, for each node, the first bounding box is expanded in a first direction (see column 18, lines 38-59, the unity characteristic can identify whether the sensor measurement data corresponds to a single possible object or multiple possible objects proximate to each other, which can help a machine learning classifier select other node or classification graphs corresponding to different portions of an object model. The velocity characteristic can identify at least one velocity associated with the sensor measurement data. The orientation characteristic can identify a directionality of the sensor measurement data and/or an angle associated with the possible object relative to the vehicle. The center of gravity characteristic can identify a center of the possible object or center of a bounding box corresponding to the sensor measurement data based on a density of the data points associated with the detection event. The existence characteristic can identify whether the possible object identified by the detection event is an actual object proximate to the vehicle. The size characteristic can identify or estimate a real size of the possible object associated with the detection event. The novelty characteristic can identify whether the detection event corresponds to a newly detected pattern or corresponding to a previous detection event).
           Regarding claim 6, Mercep discloses the method of claim 5 wherein the object heading vector includes a movement direction of the object (see claim 1, also column 8, lines 31-34, the velocity characteristic can identify at least one velocity associated with the sensor measurement data. The orientation characteristic can identify a directionality of the sensor measurement data and/or an angle associated with the possible object relative to the vehicle).
           Regarding claim 8, Mercep discloses the method of claim 1 wherein the first bounding 
           Regarding claim 9, Mercep discloses the method of claim 1 wherein the one or more poses comprise a feature graph, each pose comprising a node of the feature graph (column 13, lines 30-34, in some embodiments, the graph system 420 can include multiple classification graphs 421-1 to 421-N, each to implement one or more object models describing types of objects capable of being located proximate to the vehicle, such as another vehicle, a pedestrian, a cyclist, an animal, a static object, or the like. The classification graphs 421-1 to 421-N can each include one or more nodes having matchable data corresponding to a subset of the various poses, orientations, transitional states, potential deformations, textural features, or the like, in the object 
           Also column 14, lines 45-60, by arranging the nodes in a coarse-level detail to finer-level of detail, the classification system may be able to first determine an object type, for example, that the sensor measurement data corresponds to a person, before determining finer-level details, such as whether the person has a particular orientation, hand position, facial features, or the like. This coarse-level to finer-level detection order can allow the classification system to make the decision when to stop traversing the nodes in the classification graph, re-allocate processing resources to different classification activities, control power consumption, or the like. Although FIG. 5A shows the classification graph 500 including one initial node 510, in some embodiments, the classification graph 500 can include multiple initial nodes and have multiple sets of delta nodes branching from those initial nodes).
           Regarding claim 11, Mercep discloses the method of claim 10 wherein the one or more poses includes object state data (see claim 1, also column 8, lines 20-44, associated with the detection events 325 can include unity, velocity, orientation, measurement-based virtual center of gravity, existence, size, novelty, or the like, of the sensor measurement data corresponding to the detection event 325. The unity characteristic can identify whether the sensor measurement data corresponds to a single possible object or multiple possible objects. For example, the unity characteristic can identify when one possible object in the sensor measurement data occludes or blocks visibility to at least another possible object. The velocity characteristic can identify at least one velocity associated with the sensor measurement data. The orientation characteristic 
           Also column 11, lines 25-32, the graph system 420 can define one or more object models describing different types of objects capable of being located proximate to the vehicle, such as another vehicle, a pedestrian, a cyclist, an animal, a static object, or the like. The object models can include matchable data for different object types, and include poses, orientations, transitional states, potential deformations for the poses or orientations, textural features, or the like, to be compared against the sensor measurement data).
           Regarding claim 12, Mercep discloses the method of claim 11 wherein the object state data includes at least one of a velocity, an acceleration, a direction, a point cloud, a centroid, and a first bounding box center (column 10, lines 9-16, based on a location of the detection events 325 in the environmental model 315, a prior movement of the detection events 325, a classification of the detection events 325, or the like. In some embodiments, the tracking unit 323 implementing the kinetic model can utilize kinetic equations for velocity, acceleration, momentum, or the like, to assume or predict the future states of the detection events 325 based, at least in part, on its prior states. Also column 15, lines 9-18, FIG. 5B illustrates an example 
           Regarding claim 13, Mercep discloses the method of claim 10 wherein, for each node, the first bounding box is expanded in a first direction (see column 18, lines 38-59, the unity characteristic can identify whether the sensor measurement data corresponds to a single possible object or multiple possible objects proximate to each other, which can help a machine learning classifier select other node or classification graphs corresponding to different portions of an object model. The velocity characteristic can identify at least one velocity associated with the sensor measurement data. The orientation characteristic can identify a directionality of the sensor measurement data and/or an angle associated with the possible object relative to the vehicle. The center of gravity characteristic can identify a center of the possible object or center of a bounding box corresponding to the sensor measurement data based on a density of the data points associated with the detection event. The existence characteristic can identify whether the possible object identified by the detection event is an actual object proximate to the vehicle. The size characteristic can identify or estimate a real size of the possible object associated with the detection event. The novelty characteristic can identify whether the detection event corresponds to a newly detected pattern or corresponding to a previous detection event).
           Regarding claim 15, Mercep discloses the 21Seyt'arth Ref. No. 105434-000 107Docket No. 2019-043/ IP-A-3809method of claim 14 wherein the object heading vector includes a movement direction of the object (see claim 1, also column 8, lines 31-34, the velocity characteristic can identify at least one velocity associated with the sensor measurement data. The orientation characteristic can identify a directionality of the sensor measurement data 
           Regarding claim 17, Mercep discloses the method of claim 10 wherein the first bounding box is determined by a point cloud detected by a vehicle sensor (see claim 1, also column 15, lines 12-25, FIG. 5B illustrates an example flow for comparing sensor measurement data 530 to matchable data 550 in a node of classification graph according to various embodiments. Referring to FIG. 5B, the sensor measurement data 530 may include a set of data points, such as LIDAR points or point cloud, which a sensor fusion system identified as corresponding to a detection event. As discussed above, the sensor measurement data 530 may be converted into a matchable representation 540, for example, by determining a boundary outline for the sensor measurement data 530 and creating surface area data within the boundary outline based, at least in part, on the sensor measurement data 530. The sensor measurement data 530 also may be converted into a matchable representation 540 by skeletonizing the sensor measurement data 530, for example, by generating a shape outline or structural body corresponding to the sensor measurement data 530, and thin the shape outline or structural body into lines. Different points associated with the lines, such as endpoint, vertices where multiple lines connect, or the like, can be identified, and a skeleton of the sensor measurement data 530 can be generated from the lines, the identified points, and relationships between the lines or connectivity of the lines).
           Regarding claim 18, Mercep discloses the method of claim 1 0 wherein the one or more poses comprise a feature graph, each pose comprising a node of the feature graph (column 13, lines 30-34, in some embodiments, the graph system 420 can include multiple classification graphs 421-1 to 421-N, each to implement one or more object models describing types of objects capable of being located proximate to the vehicle, such as another vehicle, a pedestrian, a cyclist, an animal, a static object, or the like. The classification graphs 421-1 to 421-N can each include 
           Also column 14, lines 45-60, by arranging the nodes in a coarse-level detail to finer-level of detail, the classification system may be able to first determine an object type, for example, that the sensor measurement data corresponds to a person, before determining finer-level details, such as whether the person has a particular orientation, hand position, facial features, or the like. This coarse-level to finer-level detection order can allow the classification system to make the decision when to stop traversing the nodes in the classification graph, re-allocate processing resources to different classification activities, control power consumption, or the like. Although FIG. 5A shows the classification graph 500 including one initial node 510, in some embodiments, the classification graph 500 can include multiple initial nodes and have multiple sets of delta nodes branching from those initial nodes).
           With regard to claims 5, 10, 14, 19 and 20, the arguments analogous to those presented above for claims 1, 2, 3, 4, 6, 8, 9, 11, 12, 13, 15, 17 and 18  are respectively applicable to claims 5, 10, 14 and 19.  

Allowable Subject Matter
Claims 7 and 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
April 7, 2021